Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000887
                                                       02-SEP-2015
                                                       10:40 AM

                           SCWC-12-0000887

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                            AMANDA SHERMAN,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000887; CASE NO. 1DTA-12-02186)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Amanda Sherman’s

 Application for Writ of Certiorari, filed on July 23, 2015, is

 hereby rejected.

           DATED: Honolulu, Hawaiʻi, September 2, 2015.

 Richard L. Holcomb                /s/ Mark E. Recktenwald
 for petitioner
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson